Citation Nr: 0707208	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from January 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2007, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R.
§ 20.900(c) (2006).


FINDING OF FACT

The veteran's PTSD is of moderate severity and is manifested 
primarily by sleep disturbances, hyperarousal and intrusive 
thoughts.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An April 2003 letter to the veteran provided notice of the 
evidence required to substantiate a claim for an increased 
evaluation.  This letter advised the veteran that a claim for 
an increased rating requires evidence that a condition has 
worsened.  The April 2003 letter also explained VA's duty to 
assist with the development of the veteran's claim and 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
It also advised the veteran to submit any pertinent evidence 
in his possession.  This notice complied with the timing 
requirements outlined in Pelegrini, as it was provided prior 
to the rating decision on appeal. 

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant records identified 
by the veteran have been obtained and associated with the 
claims file. The veteran has also been afforded several VA 
examinations.  The veteran has not identified any outstanding 
evidence.  Accordingly, the Board finds that the duty to 
assist has been satisfied.  


 

II.  Analysis of Claim

The veteran seeks an increased evaluation for PTSD, currently 
rated as 50 percent disabling.  The veteran asserts that his 
PTSD symptoms have increased in severity. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate  or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD 
pursuant to Diagnostic Code (DC) 9411, which is governed by 
the General Rating Formula for Mental Disorders (formula).  
The formula provides for a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships. 

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.

The Board finds that the evidence in this case, including VA 
outpatient counseling records and reports of VA examinations 
in May 2003 and July 2005, does not support a rating in 
excess of 50 percent for the veteran's service-connected  
PTSD.

The veteran had a VA examination in May 2003.  The examiner 
reviewed the claims file and interviewed the veteran.  The 
veteran complained of increased difficulties with intrusive 
memories of World War II combat experiences.  He reported 
thinking about the South Pacific and the battles every day.  
He complained of sleep disturbances and reported that he 
would wake several times a night.  He complained of 
concentration problems and reported loss of interest in 
previously pleasurable activities such as golfing, bowling 
and driving.  He reported having panic-type reactions.  The 
veteran denied anger problems.  He described his relationship 
with his wife and son as excellent and reported that he had a 
number of friends that he saw on a weekly basis.  

The examiner also noted hyperarousal symptoms, such as 
insomnia, difficulties with hypervigilance and an exaggerated 
startle response.   The examiner noted that the veteran 
persistently re-experienced  traumatic events and avoided 
stimuli associated with these events.  The examiner opined 
that the veteran did not appear to be socially impaired.  The 
examiner noted that the veteran's level of industrial 
impairment was difficult to determine because the veteran had 
been retired for more than 24 years.  The examiner rendered a 
diagnosis of PTSD, chronic and moderate, with secondary 
symptoms of depression.  The examiner assessed the veteran's 
overall emotional impairment as moderate.  The examiner 
assigned a GAF of 55.

At the July 2005 VA examination, the examiner reviewed the 
claims file and interviewed the veteran.  The veteran 
reported that he resided with his wife of 60 years and had 
one adult son.  He reported that he was retired from a 
teaching career and spent most of his time at home.  The 
veteran reported that he was able to maintain activities of 
daily living.  He had an active schedule of activities, 
including church and veterans' gatherings.  He reported 
participating in a PTSD support group on a regular basis.  He 
denied any history of alcohol or other substance abuse.

The examiner noted the veteran's complaints of sleep 
disturbances.  The veteran complained of intrusive thoughts 
about his combat experiences since the beginning of the war 
in Iraq.  He made references to battles during the interview.  
The veteran reported that he continued to have feelings of 
guilt and depression associated with memories of the war.  
The examiner observed some irritability in mood and increased 
arousal when the veteran recounted experiences from the war.  
The examiner further noted that the veteran was alert and 
oriented.  He was neatly groomed and appeared to enjoy 
engaging socially.  His speech was rambling at times.  The 
examiner noted that memory impairment was patchy, consistent 
with a diagnosis of Alzheimer's dementia.  The veteran did 
not report suicidal ideation, persistent depressed thoughts 
or reports of any intent to harm others.  He did not endorse 
auditory or visual hallucinations, and there was no evidence 
of psychosis.  The examiner opined that there was a moderate 
level of impairment due to PTSD symptoms.  The examiner 
assigned a GAF of 60.    

In addition to the reports of the VA examinations discussed 
above, evidence in this case includes VA outpatient records 
of individual and group therapy sessions.  VA individual 
treatment records note a presentation consistent with a 
diagnosis of PTSD, as well as sleep disturbances and 
depressive features as well as cognitive difficulties in 
areas such as memory and executive functioning.  These 
records show that the veteran has reported severe PTSD 
symptoms since World War II, including feelings of 
helplessness, difficulty concentrating and difficulty 
sleeping.  He has reported that he has flashbacks and 
feelings of guilt and avoids war-related material.

The Board concludes that the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  The evidence in 
this case reflects no more than moderate impairment due to 
PTSD.  GAF scores ranging from 55 to 60 have been assigned to 
the veteran.  The evidence indicates that the veteran's PTSD 
symptoms include hyperarousal, sleep disturbances and sadness 
related to traumatic combat experiences.   VA examiners have 
noted that the veteran reports affectionate family 
relationships.  He has an active schedule of activities and 
does not appear to be  socially impaired.  VA examiners have 
concluded that the veteran's PTSD symptoms are productive of 
a moderate impairment.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
veteran's claim for an increased rating for PTSD.  As the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt.





ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


